      Case 2:20-cv-01110-MHH-SGC Document 6 Filed 09/11/20 Page 1 of 5                        FILED
                                                                                     2020 Sep-11 PM 03:01
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 TIM FREDRICKSON,                             )
                                              )
       Plaintiff,                             )
                                              )
 v.                                           )    Case No. 2:20-cv-01110-MHH-SGC
                                              )
 ATTORNEY GENERAL (USA),                      )
                                              )
       Defendant.                             )

                            MEMORANDUM OPINION
      Plaintiff Tim Fredrickson, a prisoner in the Mercer County Jail in Aledo,

Illinois, filed this action pursuant to 42 U.S.C. § 1983. (Doc. 1). The magistrate

judge entered a report in which she recommended that the Court dismiss this case

pursuant to 28 U.S.C. § 1915(g) because Mr. Fredrickson did not pay the filing fee

when he filed his complaint, and he falls within the “three strikes rule” of that statute.

(Doc. 4). Mr. Fredrickson has objected to that recommendation. (Doc. 5). He

challenges the constitutionality of the three-strike provision and asserts that one of

his prior lawsuits should not count as a strike.

      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to
      Case 2:20-cv-01110-MHH-SGC Document 6 Filed 09/11/20 Page 2 of 5




which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3)

(“The district judge must consider de novo any objection to the magistrate judge’s

recommendation.”). A district court’s obligation to “‘make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made,’” 447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)), requires

a district judge to “‘give fresh consideration to those issues to which specific

objection has been made by a party,’” 447 U.S. at 675 (quoting House Report No.

94-1609, p. 3 (1976)). United States v. Raddatz, 447 U.S. 667 (1980) (emphasis in

Raddatz).

      Taking Mr. Fredrickson’s arguments in reverse order, the Court is not

persuaded that it should not count one of his prior lawsuits, Fredrickson v. Attorney

General, Case no. 2:19-cv-04889-BMS, under the three-strike rule. In Fredrickson

v. Attorney General, Case no. 2:19-cv-04889-BMS (E.D. Pa. Jan. 31, 2020), the

district court held: “the Court will … dismiss [the plaintiff’s] Complaint with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.” (See

Case no. 2:19-cv-04889-BMS, Doc. 8). In response to the plaintiff’s motion to

reconsider, the Pennsylvania district court noted “[b]y Memorandum and Order

dated January 31, 2020, the Court dismissed Fredrickson’s Complaint with prejudice

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).” (Id. at Doc.

12). Under 28 U.S.C. § 1915(g), a dismissal for failure to state a claim counts as a


                                          2
      Case 2:20-cv-01110-MHH-SGC Document 6 Filed 09/11/20 Page 3 of 5




strike. Therefore, the Court overrules Mr. Fredrickson’s argument concerning his

Pennsylvania lawsuit.

      The Court also is not persuaded by Mr. Fredrickson’s argument that 28 U.S.C.

§ 1915(g)’s three-strike rule is unconstitutional. Mr. Fredrickson contends that 28

U.S.C. § 1915(g) is neither narrowly tailored nor focused on a “compelling

government interest.” (Doc. 5, p. 2). He suggests several options that courts may

exercise to avoid frivolous filings without requiring full payment of filing fees at the

time of filing the complaint. (Doc. 5, pp. 3-5).

      Mr. Fredrickson’s arguments are not new, and those arguments have failed in

the Eleventh Circuit Court of Appeals. In Rivera v. Allen, the Eleventh Circuit held:

      “[T]he right of access to federal courts is not a free-floating right, but
      rather is subject to Congress’s Article III power to set limits on federal
      legislation.” Roller v. Gunn, 107 F.3d 227, 231 (4th Cir.), cert. denied,
      522 U.S. 874 (1997). Although it had the power to do so, Congress did
      not repeal any particular cause-of-action available to prisoners. Rather,
      “[s]ection 1915(g) does not prevent a prisoner with three strikes from
      filing civil actions; it merely prohibits him from enjoying IFP status.”
      Carson v. Johnson, 112 F.3d 818, 821 (5th Cir. 1997); see also Lyon v.
      Krol, 127 F.3d 763, 765 (8th Cir. 1997) (“Section 1915(g) does not
      prohibit prisoners from pursuing legal claims if they have had ‘three
      strikes’ or three prior dismissals. It only limits their ability to proceed
      [IFP].”). Through the PLRA, Congress changed only the rules
      regarding IFP status. To be sure, proceeding IFP in a civil case is a
      privilege, not a right – fundamental or otherwise. See Adepegba v.
      Hammons, 103 F.3d 384, 386 (5th Cir. 1996). As such, imposition of
      a modest filing fee on prisoners with “three strikes” is reasonable
      because “Congress is no more compelled to guarantee free access to
      federal courts than it is to provide unlimited access to them.” Roller,
      107 F.3d at 231.


                                           3
      Case 2:20-cv-01110-MHH-SGC Document 6 Filed 09/11/20 Page 4 of 5




144 F.3d 719, 723-24 (11th Cir. 1998), abrogated in part on other grounds by Jones

v. Bock, 549 U.S. 199, 215 (2007).

      More recently, in Wright v. Sprayberry, the Eleventh Circuit held: “Wright’s

assertions regarding the constitutionality of § 1915(g) are foreclosed by precedent,

as this Court has previously held that § 1915(g) does not violate a prisoner’s right of

access to the courts or due process rights.” 2020 WL 2845567, *3 (11th Cir. June 2,

2020); see also Daker v. Jackson, 942 F.3d 1252, 1257 (11th Cir. 2019) (holding the

right to proceed in forma pauperis in a civil case “is a privilege, not a right –

fundamental or otherwise” and that “§ 1915(g) does not burden a fundamental

right”); Daker v. Robinson, 802 Fed. Appx. 513 (11th Cir. Feb. 19, 2020) (holding

prior precedent foreclosed the plaintiff’s equal protection concerns and that

“[b]ecause there is no First Amendment right to access the courts for free, it follows

that there is also no First Amendment right to speak in the courts for free”).

      Because the Eleventh Circuit Court of Appeals already has considered and

rejected the arguments Mr. Fredrickson presents regarding the constitutionality of

28 U.S.C. § 1915(g), the Court may not revisit those arguments here. The Court

overrules Mr. Frederickson’s constitutional challenge to 28 U.S.C. § 1915(g).

      As to the exception to the three-strikes rule for claims concerning “imminent

danger of serious physical injury,” the Court has reviewed Mr. Fredrickson’s




                                          4
      Case 2:20-cv-01110-MHH-SGC Document 6 Filed 09/11/20 Page 5 of 5




complaint and is satisfied that he has not alleged facts demonstrating that he is

“under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

      Therefore, having reviewed and considered de novo the materials in the court

record, the Court adopts the magistrate judge’s report and accepts her

recommendation. The Court denies Mr. Fredrickson’s motion to proceed in forma

pauperis (Doc. 3). Because Mr. Fredrickson did not pay the filing and administrative

fees of $400.00 when he filed this complaint, by separate order, the Court will

dismiss this action without prejudice pursuant to 28 U.S.C. § 1915(g).           Mr.

Fredrickson may file a new civil rights action by completing and filing a new civil

rights complaint form and paying the filing and administrative fees totaling $400.00.

      DONE and ORDERED this September 11, 2020.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         5
